Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reply to Election/Restrictions
1.	Applicant’s election without traverse of Species A, claims 12-17 (Host transmitting the store data tap) filed 10/05/2021 is acknowledged.  The changes and remarks disclosed therein were considered.
Species B, claims 1-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.  The requirement is therefore made FINAL.
	Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
2.	The drawings were received on 04/29/2019.  These drawings are review and accepted by examiner.
Information Disclosure Statement

3.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 03/17/2022.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 03/16/2022.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 02/17/2022.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 12/20/2021.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 12/02/2021.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 08/19/2021.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 04/23/2021.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 03/04/2021.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 09/16/2020.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 05/22/2019.  The information disclosed therein was considered.

	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 04/29/2019.  The information disclosed therein was considered.


Specification
4.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No.
15/826,894 should be updated; namely, it has matured into U.S. Patent No. 10,395,698.  Appropriate correction is required.
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “In one aspect” in page 27, line 7, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 12 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cornwell et al (US 2007/0180186 A1).
	Regarding to independent claim 12, Cornwell et al in Figures 1-6 are directly discloses a method for storing data in memory devices (non-volatile memory management system 100, see Figures 1-3) the method comprising: 
receiving a store command (command interface 302) along with a store data tag (non-volatile memory device 106 contain the data store in memory device) from a host tag pool (host processor 102) over a first communications link into a memory control circuit (memory controller 104 and controller 308)(for example, the host processor 102 connected to the memory controller 104/308 through bus 108, while the memory controller 104/108 also communication with memory device 106 through bus 110, see Figures 1 and 3); 
decoding the store command (command interface 302) in the memory control circuit (memory controller 104/308) into a write to buffer command (a buffer 202) and a store from buffer command (for example, the command interface 302 connected to the controller 308, where is the controller 308 include the buffer 202, see Figure 2); 
sending the write to buffer command (a buffer 202) along with the store data tag (non-volatile memory device 106) over a third communications link to the data buffer circuit (for example, the buffer 202 is coupled to the I/O interface 206 via internal data bus 210 is subject to error detection and correction and output to the non-volatile memory device 106, see Figures2-3); and 
in response to receiving the write to buffer command (a buffer 202), the data buffer circuit receives incoming data over a second communications link into a location in the data buffer circuit pointed to by the store data tag (non-volatile memory device 106) received from the memory control circuit (memory controller 104)(for example, the memory controller 104 includes a buffer 202, which is connected through data bus 210 and I/O interface 206 for enabling read, program and erase operation to one or more memory device 106, see at least in Figures 1-3, column 1, paragraph 0018 to column 4, paragraph 0043 and the related discloses).  
Allowable Subject Matter
7.	Claims 13-17, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the method, further comprising the memory control circuit pushing the store from buffer command with the store data tag into a store command FIFO buffer and further comprising sending the store command from the memory control circuit over a fourth communications link to the memory devices, and sending the store from buffer command along with the store data tag over the third communications link to the data buffer circuit (claims 13-17).
Conclusion
8.	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which, are not relied upon for claim rejection since these references are relevant to the claimed invention.
	Shan et al (US. 9,836,415) discloses a buffer device and a method for controlling data access to an internal memory.
	Estakhri et al (US. 6,757,800) discloses a memory storage system for storing information organized in section within a nonvolatile memory.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.